In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-18-00008-CV


           SOUTHWESTERN PUBLIC SERVICE COMPANY, APPELLANT

                                           V.

                TOP OF TEXAS RURAL RAIL DISTRICT, APPELLEE

                          On Appeal from the 84th District Court
                                 Ochiltree County, Texas
               Trial Court No. 14,062, Honorable Curt Brancheau, Presiding

                                  October 22, 2018

                           MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

      Pending before this Court is the Joint Motion to Dismiss filed by appellant,

Southwestern Public Service Company, and appellee, Top of Texas Rural Rail District.

By their motion, the parties represent that they have reached a settlement. Without

passing on the merits of the appeal, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). Pursuant to the motion, all costs on appeal shall be taxed

against the parties incurring them. See TEX. R. APP. P. 42.1(d). Having dismissed this
appeal at the parties’ request, no motion for rehearing will be entertained and our mandate

will issue forthwith.


                                                 Per Curiam




                                            2